This office action is in response to Applicants’ amendments/remarks received September 1, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-3, 7, 9, 15, 17 are canceled.  Claims 1, 4-6, 8, 10-14, 16, 18-20, 21-26 are under consideration.

Priority:  This application claims benefit of provisional application 62/725636, filed August 31, 2018.

Objections and Rejections
Where the description of a patent application discusses a sequence of 10 or more nucleotide bases or 4 or more amino acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).

Objection to the Specification:


The disclosure is objected to because of the following informalities:  the specification has been amended to recite sequence identifiers (i.e. “SEQ ID NO. X”); however, it is disclosed in the MPEP that the sequence identifier should have the notation “SEQ ID NO: X”.  See also MPEP 2422.    
Appropriate correction is required.

	Reply:  In the response filed September 1, 2021, the specification has been amended to recite SEQ ID NOS.; however, not all of the sequences appear to have been addressed.
	Further, as noted in the attached PTO-2301, the sequence listing in CRF submitted contains defects for the reasons noted on the CRFD document of September 2, 2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has been amended to recite wherein the plurality of Mfp5 repeats comprises at least one Mfp51 protein (SEQ ID NO. 15) and at least one Mfp52 protein (SEQ ID NO. 16).  As previously noted, it is unclear what the Mfp1 and Mfp52 elements and/or structures are.  While the claim recites “Mfp51 protein (SEQ ID NO. 15)” and “Mfp52 protein (SEQ ID NO. 16)”, it is not clear whether the sequence recited in parenthesis is the recited Mfp51 protein or Mfp52 protein, an example of said Mfp51 and Mfp52, a representative example or merely a corresponding feature of said Mfp51 and Mfp52.  Therefore, the claim is indefinite because it is not clear whether or how the limitation(s) in parenthesis are part of the claimed invention.  Further clarification and/or correction is requested.  Additionally, the sequence identifier “SEQ ID NO. X” recited in the claim should be amended to the notation “SEQ ID NO: X” (see MPEP 2422).
Claims 10, 14, 16, 18, 23, 25 are indefinite for the same reasons noted above for claim 1, regarding reciting sequences in parenthesis.  It is not clear whether the limitation(s) in parenthesis are part of the claimed invention.  Further clarification and/or correction is requested.  Additionally, the sequence identifier “SEQ ID NO. X” recited in the claims should be amended to the notation “SEQ ID NO: X” (see MPEP 2422).
Claims 4-6, 8, 10-14, 16, 18, 20-26 recite Mfp-IntN, Mfp-IntC, Mfp52-IntN, IntC-Mfp51 fusion proteins, and/or Mfp51 and/or Mfp52 repeats.  As previously noted, it is unclear what these elements and/or structures are.  Further clarification is requested.


Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants direct the office to the published specification at paragraph 0045, which describes an oligomer as comprising a plurality of repeats of the Mfp within one protein molecule.  See Applicants’ remarks p. 8.
Applicants’ amendments/remarks are not persuasive.  The claims remain indefinite for the reasons noted above.  Further, while it is known that claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha II (US 20110033891; IDS 11.21.19) in view of Cha et al. (2008 Biotechnol J 3:  631-638; 1 and Mfp52 protein and whether or how the limitation(s) in parenthesis are part of the claimed invention, claim 1 has been given its broadest and most reasonable interpretation:  a synthetic Mfp5 mussel foot protein, wherein the synthetic Mfp5 mussel foot protein is an oligomer protein comprising a plurality of Mfp5 repeats that are covalent linked, wherein each Mfp5 repeat comprises a full length Mfp5 polypeptide sequence, a partial Mfp5 polypeptide sequence, or a combination thereof.
Cha II discloses a recombinant adhesive protein comprising SEQ ID NO: 6 (“MGFP-5”) (at least paragraphs 0057, 0059, p. 20 claim 10, 25).  Cha II discloses the adhesive protein can further contain peptides at the amino- and/or carboxy- termini in order to improve the physicochemical properties of the adhesive protein; the peptide may be added for the purpose of improving for example, solubility, adhesion force, etc. (at least paragraph 0059), where the peptide is an amino acid sequence derived from a mussel adhesive protein (at least paragraph 0061, p. 20 claims 28-29).  Cha II discloses peptides derived from FP-1 (Table 1).  
Cha et al. disclose Mf proteins, including Mfp1, Mfp2, Mfp3, Mfp4, and Mfp5 (at least p. 632-633, Table 1).  It is disclosed the Mf proteins comprise a plurality of repeats, including Mfp5, where the features of the Mfp5 repeats include surface adhesion (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a synthetic Mfp5 mussel foot protein, wherein the synthetic Mfp5 mussel foot protein is an oligomer protein comprising a plurality of Mfp5 repeats that are covalent linked, wherein each Mfp5 repeat comprises a full length Mfp5 polypeptide sequence, a partial Mfp5 polypeptide sequence, or a combination thereof (instant claims 1, 4-6, 8, 10-11).  MPEP 2144.04 notes that the duplication of parts is 
Regarding instant claims 4-6, 8, 10-11, it is noted that the claims are product-by-process claims and also dependent on claim 1.  The patentability of a product does not depend on its method of production, i.e. a product-by-process is not limited to manipulations of the recited steps, but instead is limited to the structure implied by the steps.  MPEP 2113.  Although the claims recite the synthetic Mfp is produced from Mfp-IntN an IntC-Mfp fusion proteins, there is no clear indication that the synthetic Mfp produced from the Mfp-IntN an IntC-Mfp fusion proteins comprises an altered structure from a synthetic Mfp noted above comprising fusing or linking together a plurality of Mgfp-5 proteins and fragments thereof.  Therefore, the teachings of the prior art noted above can be deemed to render instant claims 4-6, 8, 10-11 obvious.

Reply:  In view of Applicants’ amendments/remarks, the previous rejection of instant claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. is withdrawn.  However, instant claims remain unpatentable under a new 103 rejection for the reasons noted above.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10-14, 16, 18-20, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cha II (US 20110033891; IDS 11.21.19) in view of Cha et al. (2008 Biotechnol J 3:  631-638; previously cited), Collier et al. (2011 Biomaterials 32:  4198-4204; previously cited) and Stevens et al. (2016 J Am Chem Soc 138:  2162-2165; previously cited).  The teachings of Cha II and Cha et al. over at least instant claims 1, 4-6, 8, 10-11 are noted above.  As noted above, the cited art reference reasonably disclose or suggest fusing or linking together a plurality of mussel foot proteins or peptides, including Mgfp-5.  
Cha et al. disclose mussel adhesive proteins have received interest for its biomedical applications due to their fascinating properties, including strong and flexible adhesion, adhesion to various material substrates, compatibility, and controlled biodegradability (p. 631).  Cha et al. disclose recombinant production of mussel adhesive proteins but indicate low production levels and low adhesion strength (p. 634).
Collier et al. also disclose installing the adhesive properties of mussel proteins into biomaterials (p. 4200).  Collier et al. disclose techniques for chemically synthesizing the peptides and/or conjoining peptides for polymerization into biomaterials, include conjugation techniques selected from among intein-mediated ligation (p. 4200-4201).  Collier et al. disclose intein-mediation ligation is a useful technique for combining expressed proteins (p. 4200-4201).

It would have been obvious to one of ordinary skill to combine the references and arrive at the claimed system and/or method for producing a synthetic Mfp5 mussel foot protein, the system comprising an Mfp5-IntN fusion protein and an IntC-Mfp5 fusion protein (instant claims 12, 20-21).  The motivation to do so is given by the prior art.  As noted above, one of ordinary skill would have reasonable motivation to fuse or link together a plurality of Mgfp-5 proteins and fragments thereof, because there was interest in developing adhesive biomaterials from mussel foot proteins and increasing adhesion force of said proteins (Cha II/Cha et al.).  Cha et al. disclose recombinant production of mussel adhesive proteins but indicate low production levels and low adhesion strength (p. 634).  Collier et al. disclose incorporating the adhesive properties of mussel proteins into biomaterials (p. 4200), where methods of conjoining peptides include intein-mediation ligation, which is a useful technique for combining expressed proteins.  Stevens et al. disclose a split intein system having enhanced stability and activity, and increased expression of the fused protein(s) (p. 2162).  Therefore, one of ordinary skill would have reasonable motivation to arrive at a system for producing a synthetic Mfp5 mussel foot protein, comprising an Mfp5-IntN fusion protein and an IntC-Mfp5 fusion protein because it is suggested in the prior art that intein-mediated ligation can be used for recombinant production of mussel adhesive proteins.  One of ordinary skill would have a reasonable expectation of success because the adhesive properties of Mfp5 proteins were known and intein-mediation ligation of expressed proteins to produce protein polymers was known.
N- and Cfa IntC-fused with the target protein unit and constructs for production in E. coli (p. 2163-2164).  Cha et al. disclose Mfps, including Mfp-5 (at least p. 632-633, Table 1), including its features and repeat units (Table 1).  Therefore, it would have been obvious to arrive at IntN-Mfp5 and IntC-Mfp5 fusion proteins expressed from E. coli to produce a synthetic Mfp5 mussel foot protein comprising a plurality of Mgfp-5 proteins and fragments thereof.  
Regarding instant claims 16, 18-19, 22, 24, Cha et al. disclose recombinant production of Mfp-5 from E. coli (at least p. 634).  Therefore, it would have been obvious to arrive at a first Mfp-5 protein (or fragment/repeat) and a second Mfp-5 protein (or fragment/repeat) fused to IntN- and IntC-, respectively, to produce a synthetic Mfp5 mussel foot protein.  Regarding instant claim 19, it is disclosed that the recombinant adhesive protein comprising Mfp-5 is treated with tyrosinase to convert tyrosine residues to DOPA, to increase adhesiveness (Cha II paragraphs 0075, 0131, 0140).
Regarding instant claim 14, 23, 25, Stevens et al. disclose N- and C-intein amino acid sequences from a Cfa split intein (CfaN and CfaC) (p. 2163-2164).
Regarding instant claims 1, 4-6, 8, 10-11, it is noted that the claims are product claims drawn to a synthetic Mfp5 mussel foot protein, despite their method of production.  As noted above, Cha II/Cha et al. reasonably disclose or suggest fusing or linking together a plurality of mussel foot proteins or peptides, including Mgfp-5.  Therefore, the prior art can reasonably be deemed to disclose a synthetic Mfp5 mussel foot protein of the instant claims.  

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.

Applicants’ remarks are not persuasive.  As noted above, MPEP 2144.04 notes that the duplication of parts is obvious.  In this instance, Cha II discloses constructing a recombinant adhesive protein comprising mussel foot protein Mgfp-5 further linked to amino acid sequences derived from mussel adhesive protein to further improve adhesion forces.  It is disclosed in Cha et al. that mussel foot proteins comprise repeats, where the features of Mfp5 protein include surface adhesion.  Therefore, one of ordinary skill would have reasonable motivation to fuse or link together a plurality of Mgfp-5 proteins and fragments thereof, because there was interest in developing adhesive biomaterials from mussel foot proteins.  One of ordinary skill would have a reasonable expectation of success because the adhesive properties of Mfp proteins were known.
Regarding Applicants’ remarks that one would not use a split intein system, the remarks are not persuasive.  In this instance, the prior art recognize that adhesive proteins, including mussel proteins can be synthesized to form biomaterials by conjugation techniques, including intein-mediated ligation (Collier et al.).  Therefore, Applicants’ remarks that it would not have been obvious to generate a synthetic Mpf5 protein comprising fusing a plurality of mussel foot proteins or peptides, including Mgfp-5, to from a biomaterial having increased adhesion force, by intein-mediated ligation are not found persuasive.

Claims 1, 4-6, 8, 10-14, 16, 18-20, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018 Biotechnol J 13:1800146:  12 pages; previously cited) in view of Collier et al. (2011 Biomaterials 32:  4198-4204; previously cited) and Bowen et al. (2018 Biomacromolecules 19:  3853-3860; previously cited).

Collier et al. also disclose installing the adhesive properties of mussel proteins into biomaterials (p. 4200).  Collier et al. disclose techniques for chemically synthesizing the peptides and/or conjoining peptides for polymerization into biomaterials, include conjugation techniques selected from among intein-mediated ligation (p. 4200-4201).  Collier et al. disclose intein-mediation ligation is a useful technique for combining expressed proteins (p. 4200-4201).
Bowen et al. disclose split intein-mediated ligation to produce recombinant spider silk that exhibit the high strength and toughness exhibited by natural spider silks (p. 3853).  It is disclosed that heterologous production including highly repetitive sequences can be difficult due to instability (p. 3853).  Bowen et al. disclose the process for split intein-mediated ligation N)-fused spider silk unit (96N) with a C-intein (IntC)-fused spider silk unit (96C) (at least p. 3854, also Fig. 1).
It would have been obvious to one of ordinary skill to combine the references and arrive at the claimed system and/or method for producing a synthetic Mfp5 mussel foot protein, the system comprising an Mfp5-IntN fusion protein and an IntC-Mfp5 fusion protein (instant claims 12, 20-21).  MPEP 2144.04 notes that the duplication of parts is obvious.  In this instance, one of ordinary skill would have reasonable motivation to fuse or link together a plurality of Mgfp-5 proteins and fragments thereof, because there was interest in developing adhesive biomaterials from mussel foot proteins (Wang et al.).  Wang et al. disclose mussel byssus has excellent adhesion properties and is an appealing natural material for various applications in biotechnology.  Wang et al. disclose recombinant production of mussel byssus inspired proteins and suggest intein-mediated trans-splicing.  Collier et al. disclose incorporating the adhesive properties of mussel proteins into biomaterials (p. 4200), where methods of conjoining peptides include intein-mediation ligation, which is a useful technique for combining expressed proteins.  Bowen et al. disclose split intein-mediated ligation successfully produces proteins for material applications.  Therefore, one of ordinary skill would have reasonable motivation to arrive at a system for producing a synthetic Mfp5 mussel foot protein, comprising an Mfp5-IntN fusion protein and an IntC-Mfp5 fusion protein because it is suggested in the prior art that intein-mediated ligation can be used for recombinant production of mussel byssus inspired proteins.  One of ordinary skill would have a reasonable expectation of success because the adhesive properties of Mfp5 proteins were known and intein-mediation ligation of expressed proteins to produce biomaterials was known.
N- and IntC-fused with the target repeat unit and constructs for production in E. coli (p. 3854, Fig. 1).  Wang et al. disclose Mfps, including Mfp-5 (Wang et al. p. 2), including full-length Mfps and their repeats (Table 1).  Therefore, it would have been obvious to arrive at IntN-Mfp5 and IntC-Mfp5 fusion proteins expressed from E. coli to produce a synthetic Mfp5 mussel foot protein comprising a plurality of Mgfp-5 proteins and fragments thereof.
Regarding instant claims 16, 18-19, 22, 24, Wang et al. disclose recombinant production of Mfp-5 from E. coli (at least p. 6-7).  Therefore, it would have been obvious to arrive at a first Mfp-5 protein (or fragment/repeat) and a second Mfp-5 protein (or fragment/repeat) fused to IntN- and IntC-, respectively, to produce a synthetic Mfp5 mussel foot protein.  Regarding instant claim 19, Wang et al. disclose post-translational modification of tyrosine residues with tyrosinase of recombinant Mfps produced in E. coli (p. 7). 
Regarding instant claim 14, 23, 25, Bowen et al. disclose N- and C-intein amino acid sequences from a Cfa split intein (CfaN and CfaC) (p. 3854-3855).  
Regarding instant claims 1, 4-6, 8, 10-11, it is noted that the claims are product claims drawn to an Mfp protein, despite their method of production.  As noted above, MPEP 2144.04 notes that the duplication of parts is obvious.  Wang et al. disclose Mfps, including Mfp-5 (Wang et al. p. 2), including full-length Mfps and their repeats (Table 1), and fusions of Mfps and peptides.  Therefore, the prior art can reasonably disclose or suggest fusing or linking together a plurality of mussel foot proteins or peptides, including Mgfp-5.  Therefore, the prior art can reasonably be deemed to disclose a synthetic Mfp5 mussel foot protein of the instant claims.  

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that the cited art references in combination do not provide substantive reasoning to produce a synthetic Mfp5 mussel foot protein as recited in the amended claims.
Applicants’ remarks are not persuasive.  As noted above, MPEP 2144.04 notes that the duplication of parts is obvious.  Wang et al. disclose Mfps, including Mfp-5 (Wang et al. p. 2), including full-length Mfps and their repeats (Table 1), and fusions of Mfps and peptides.  Therefore, the prior art can reasonably disclose or suggest fusing or linking together a plurality of mussel foot proteins or peptides, including Mgfp-5.  Therefore, one of ordinary skill would have reasonable motivation to fuse or link together a plurality of Mgfp-5 proteins and fragments thereof, because there was interest in developing adhesive biomaterials from mussel foot proteins.  One of ordinary skill would have a reasonable expectation of success because the adhesive properties of Mfp proteins were known.
Regarding Applicants’ remarks that one would not use a split intein system, the remarks are not persuasive.  In this instance, the prior art recognize that adhesive proteins, including mussel proteins can be synthesized to form biomaterials by conjugation techniques, including intein-mediated ligation (Wang et al.).  Therefore, Applicants’ remarks that it would not have been obvious to generate a synthetic Mpf5 protein comprising fusing a plurality of mussel foot proteins or peptides, including Mgfp-5, to from a biomaterial having increased adhesion force, by intein-mediated ligation are not found persuasive.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Patent Examiner, Art Unit 1656